SCHWARTZ, Chief Judge.
The conviction and sentence imposed below for violating an injunction against domestic violence, see section 741.31, Florida Statutes (2001), after a two-day, three-witness jury trial, is reversed for a new one because of the grossly abusive limitation of counsel to five minutes for final argument. See Stockton v. State, 544 So.2d 1006 (Fla.1989); Munez v. State, 643 So.2d 82 (Fla. 3d DCA 1994); Adams v. State, 585 So.2d 1092 (Fla. 3d DCA 1991); Foster v. State, 464 So.2d 1214 (Fla. 3d DCA 1984).
We find no merit in the other points presented. See Franklin v. State, 825 So.2d 487 (Fla. 5th DCA 2002); Crume v. State, 703 So.2d 1216 (Fla. 5th DCA 1997).
Reversed.